DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.

Response to Amendment
3.	The rejection of Claims 2-18 and 20 under 35 U.S.C. 103(a) as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Hwang et al. (JP 2006-151979 A) and Ogiwara et al. (US 2012/0248968 A1) as set forth in the Final Rejection filed 12/22/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 8, and 14, which the other claims are dependent upon, now recite that the first organic compound “has a 6-membered ring with at least two nitrogens”; however, it is the position of the Office that the new limitation for the first organic compound lacks support in the Applicant’s originally filed Specification.  Nowhere in the Applicant’s Specification does it teach that the first organic compound can have the rather broad property of a 6-membered ring with at least to nitrogens; only 6-membered heterocyclic compounds containing only one or two nitrogen atoms (with the rest being carbon atoms) are specifically taught by the Applicant (quinoxaline, diazine, or pyridine skeletons) (see, for instance, [0063] of the present national phase publication).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 2-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Okada et al. (US 2009/0026938 A1), Hwang et al. (JP 2006-151979 A), and Ogiwara et al. (US 2012/0248968 A1).
	Regarding Claims 2-6, 8-12, and 14-18, Parton et al. discloses an organic electroluminescent (EL) device (i.e., light-emitting element) comprising a pair of electrodes, interposed therein (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, and electron-transporting layer (Fig. 1).  Parton et al. discloses that the light-emitting layer comprises a host material in combination with dopant material wherein the former comprises a mixture of hole-transporting (second organic compound) and electron-transporting (first organic compound) materials, while the latter comprises fluorescent dyes ([0107]).  The light-emitting layer is formed by co-evaporation ([0165]).  The electron-transporting (host) materials include nitrogen-containing derivatives ([0133]-[0139]):

    PNG
    media_image1.png
    123
    440
    media_image1.png
    Greyscale

([0133]) where Z = O, NR, or S and R’ = heterocyclic systems such as thienyl, pyridyl, etc. ([0136]-[0137]); hole-transporting (host) materials include arylamine derivatives ([0058]).  Parton et al. discloses that light emission "comes primarily from the dopant" ([0107]) and further discloses there is energy transfer from host to dopant molecule ([0108]).  However, Parton et al. does not explicitly disclose the presence of 1) a first organic compound having a 6-membered ring with at least two nitrogens, 2) a second organic compound comprising the specific skeletons as recited by the Applicant, nor 3) a thermally activated delayed fluorescence material.
	Regarding point 1, Okada et al. discloses an organic EL device comprising a light-emitting layer comprising an electron-transporting host material (Abstract); electron-transporting host materials include pyridine, pyrimidine, triazine, and derivatives thereof, the utilization of which results in a device with improved durability and lowered driving voltage ([0064]-[0065]).  It would have been obvious to incorporate R’ = heterocyclic systems such as pyrimidine or triazine in Parton et al.’s formula I (such that the first organic compound has a 6-membered ring with at least two nitrogens).  The motivation is provided by the disclosure of Okada et al., which teaches the suitability and the benefits (such as improved durability and lowered driving voltage) of utilizing of pyrimidine or triazine-based electron-transporting host materials in the light-emitting layer of an organic EL device.  However, Parton et al. in view of Okada et al. does not explicitly disclose a second organic compound comprising the specific skeletons as recited by the Applicant nor a thermally activated delayed fluorescence material.	
	Regarding point 2, Hwang et al. discloses highly efficient compounds with good charge-transporting properties as host material for an organic EL device ([0051] and [0055]) such as:

    PNG
    media_image2.png
    247
    387
    media_image2.png
    Greyscale

([0043]) (comprising a 9-aryl-9H-carbazol-3-amine, a p-phenylenediamine, and a 4-(9H-carbazol-9-yl)aniline skeleton).  It would have been obvious to incorporate such a compound as hole-transporting host material to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Okada et al.  The motivation is provided by the fact the disclosure of Hwang et al. is directed to highly efficient (arylamine) host materials with good charge-transporting properties in an identical field of invention.  However, Parton et al. in view of Okada et al. and Hwang et al. does not explicitly disclose a thermally activated delayed fluorescence material.
	Regarding point 3, Ogiwara et al. discloses the use of thermally activated delayed fluorescence (TADF) dopant materials in organic EL devices (OLEDs); the use allows internal quantum efficiencies to be raised up to 100% for fluorescent emission ([0009]).  It would have been obvious to incorporate such a TADF material as dopant material to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Okada et al. and Hwang et al.  The motivation is provided by the disclosure of Ogiwara et al. which teaches that the use of such TADF materials as dopant materials allows significant increases in internal quantum efficiencies.
	It is also the position of the Office that the limitations regarding formation of the exciplex and the S1 and T1 levels will be met as a result of the construction presented above.  Evidence is provided by the fact that the derivatives as disclosed by Parton et al. are the "π-electron deficient heteroaromatic compound such as a nitrogen-containing heteroaromatic,” heterocyclic compounds having polyazole skeletons, as well as “heterocyclic compounds having diazine skeletons” (if R’ = pyrimidine in Parton et al.’s formula) as preferred by the Applicant for the first organic compound (see [0063] of the present national phase publication); 9 as disclosed by Hwang et al. is also fully encompassed by General Formula (G2) as defined by the Applicant for the second organic compound (see [0064], present national phase publication).  Furthermore, the technique for forming the light-emitting layer comprising host and dopant materials is also identical to the method as utilized by the Applicant (i.e., co-evaporation) (see [0169] of the present national phase publication).  Notice also that Parton et al. implies some light emission from the host material, which necessarily forms an exciplex before energy transfer to the dopant molecule (and thus there must be overlap between their emission and absorption spectra, respectively).  

	Regarding Claims 7, 13, and 20, Parton et al. discloses such elements can be formed into pixels, wherein each pixel is connected to a thin-film transistor ([0052]).

Response to Arguments
9.	 Applicant’s arguments on pages 8-10 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786